       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 1 of 29




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,
                                              Case No. 3:17-CV-00101-RDM
             Plaintiff,                       (Hon. Robert D. Mariani)

             v.                               ELECTRONICALLY FILED

Navient Corporation, et al.,                  ORAL ARGUMENT REQUESTED 1

             Defendants.

    PLAINTIFF’S OBJECTIONS TO SPECIAL MASTER REPORT #18

                                          Thomas G. Ward
                                          Enforcement Director

                                          David Rubenstein
                                          Deputy Enforcement Director

                                          Thomas Kim
                                          Assistant Deputy Enforcement Director

                                          Nicholas Jabbour, DC 500626
                                          Manuel Arreaza, DC 1015283
                                          Ebony Sunala Johnson, VA 76890
                                          Nicholas Lee, DC 1004186
                                          Andrea Matthews, MA 694538
                                          Jonathan Reischl, IL 6305260
                                          Enforcement Attorneys

                                          Attorneys for Plaintiff


      1
        If the Court orders oral argument on these Objections, the Bureau is
amenable to having oral argument at the same time on the Bureau’s motion in
limine to preclude evidence from outside the relevant time period in this litigation
(ECF Dkt. 391), if the Court believes that oral argument on that motion potentially
would be helpful.
         Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 2 of 29




                                        TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1

FACTUAL AND PROCEDURAL BACKGROUND .............................................. 4

         I.       Dr. Ang worked on the Navient investigation while employed at
                  the Bureau and received privileged work product from the attorneys
                  responsible for the investigation.. ......................................................... 4

         II.      The subject matter of Dr. Ang’s work for the Bureau is related to
                  the issues in this litigation... .................................................................. 9

         III.     Dr. Ang left the Bureau and was retained by Navient without the
                  Bureau’s knowledge... .........................................................................11

ARGUMENT ...........................................................................................................12

         I.       There are two tests that courts apply to adjudicate expert
                  disqualification issues.. .......................................................................12

         II.      When an expert received privileged information from the moving
                  party, as opposed to information that is merely confidential, courts
                  consistently disqualify the expert... .....................................................14

         III.     Policy considerations militate in favor of disqualification ................. 20

CONCLUSION ........................................................................................................22




                                                          i
         Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 3 of 29




                                   TABLE OF AUTHORITIES

                                                                                                    Page(s)
Cases

Alien Tech. Corp. v. Intermec, Inc.,
   2007 WL 4261972 (D.N.D. Nov. 30, 2007) ...................................................... 14

Brunstad v. Medtronic, Inc.,
   2015 WL 1962104 (W.D. Wis. Apr. 30, 2015) ................................................. 19

Calendar Research LLC v. StubHub, Inc.,
  2017 WL 10378337 (C.D. Cal. Sept. 22, 2017) .......................................... 12, 13

Cordy v. Sherwin-Williams Co.,
  156 F.R.D. 575 (D.N.J. 1994)...................................................................... 16, 17

H. Lundbeck A/S v. Apotex Inc.,
   2020 WL 1285834 (D. Del. Mar. 18, 2020) ................................................ 14, 15

Hewlett-Packard Co. v. EMC Corp.,
  330 F. Supp. 2d 1087 (N.D. Cal. 2004) ............................................................. 17

Howmedica Osteonics Corp. v. Zimmer, Inc.,
  2007 WL 4440173 (D.N.J. Dec. 17, 2007).................................................. 12, 13

In re C.R. Bard, Inc. Pelvic Repair Sys. Prod. Liab. Litig.,
    2014 WL 6960396 (S.D.W. Va. Dec. 8, 2014) ........................................... 13, 16

Koch Ref. Co. v. Jennifer L. Boudreau M/V,
  85 F.3d 1178 (5th Cir. 1996) ............................................................................. 16

Palomar Med. Techs., Inc. v. Tria Beauty, Inc.,
   2012 WL 517532 (D. Mass. Feb. 15, 2012) ...................................................... 17

Rhodes v. E.I. Du Pont De Nemours & Co.,
  558 F.Supp.2d 660 (S.D. W. Va. 2008)....................................................... 12, 13




                                                      ii
         Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 4 of 29




Space Systems/Loral v. Martin Marietta Corp.,
   1995 WL 686369 (N.D. Cal. Nov. 15, 1995), the court denied ........................ 18

Stabilus v. Haysnworth, Baldwin, Johnson & Greaves,
   1992 WL 68563 (E.D. Pa. Mar. 31, 1992) ........................................................ 21

United States v. NHC Health Care Corp.,
  150 F.Supp.2d 1013 (W.D. Mo. 2001) ........................................................ 13, 14

Wang Labs., Inc. v. CFR Assocs., Inc.,
  125 F.R.D. 10 (D. Mass. 1989).......................................................................... 14
Rules

Federal Rule of Civil Procedure 53(f) ...................................................................... 3




                                                     iii
       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 5 of 29




      Plaintiff Consumer Financial Protection Bureau (“Bureau”) respectfully files

these objections to Special Master Report #18 (“Report #18”), which

recommended against the disqualification of Dr. Xiaoling Lim Ang – the expert

witness retained by Defendants (collectively, “Navient”) to rebut Dr. Charles

Mullin, a Bureau expert witness. Dr. Mullin’s report details the monetary harm

suffered by borrowers with respect to the Bureau’s claim that Navient steered

borrowers into costly forbearances, rather than adequately advising them about

income-driven repayment options.

                                INTRODUCTION

      The central premise of Report #18 is that the record is devoid of any

evidence that Dr. Ang was exposed to the privileged work product of Bureau

attorneys during her work on this exact matter while employed at the Bureau:

“[A]lthough submitting copious evidence for in camera review and offering the

testimony of six witnesses, the Bureau points to no specific evidence that Dr. Ang

was exposed to litigation strategy.” ECF Dkt. 453, at 13. Yet, contrary to this

premise, the record is replete with such evidence. Through dozens of emails and

testimony of multiple witnesses, the Bureau established that Dr. Ang met with the

Bureau’s Enforcement attorneys working on this exact matter and discussed their

theories of the case to understand exactly what they hoped to accomplish through

their data requests to Navient. Without knowing these things, there would have


                                          1
       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 6 of 29




been no way for Dr. Ang to provide the input that she did on those data requests.

      Navient’s argument that the information Dr. Ang learned from Bureau

Enforcement attorneys is not privileged – an argument that was fully adopted by

Report #18 – is meritless. Specifically, Navient pressed the idea that Dr. Ang

provided feedback on data requests without knowing anything about this case, and

that instead there was some body of “technical” knowledge that Dr. Ang drew

upon that was totally independent of knowing anything about this matter. Contrary

to that notion, however, Dr. Ang was not merely some vessel of “technical”

knowledge who opined on litigation documents without knowing anything about

this case: rather, as Dr. Ang herself memorialized at the time, the attorneys

working on the case “clarified the goals” of their data requests to her and engaged

in “structured thinking about strategies and objectives” so that Dr. Ang and her

colleagues would know exactly what sort of input they should be providing.

Exhibit 17, at A132-133.2 This is quintessential work product, and the case law

repeatedly counsels that when an individual is exposed to privileged information

      2
        “Exhibit __” refers to the exhibits previously submitted to the special
master in connection with this dispute. Because not all exhibits submitted to the
special master are being relied upon in these objections, there are gaps in the
exhibit numbering. Portions of these exhibits are privileged; thus, they are being
transmitted for in camera review, which is appropriate for the reasons set forth in
the Bureau’s December 27, 2019 motion. See ECF Dkt. 387 at 7. Navient
previously received versions of the exhibits with the privileged information
redacted.

                                          2
       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 7 of 29




like this (as opposed to information that is merely confidential), then tries to

become an expert for the opposing party, disqualification is required.

      Rather than acknowledging the record evidence clearly establishing that Dr.

Ang was exposed to privileged work product on this specific matter while

employed at the Bureau, Report #18 creates a set of criteria that have no bearing on

whether Dr. Ang was exposed to privileged information and treats those criteria as

determinative of the disqualification inquiry. See, e.g., id. at 12-13 (giving weight

to the fact that Dr. Ang worked in a “building apart” from Enforcement attorneys

and did not have a “managerial role”). But Dr. Ang was indeed exposed to

privileged work product on this specific matter while at the Bureau. The fact that

she was not a manager and worked in a separate building from Enforcement

attorneys cannot negate that she communicated with Enforcement attorneys

working on this exact matter, and that those attorneys shared their mental

impressions and legal strategies with her so she could have a foundation for

advising them on data requests.

      When a court uses a special master to make recommendations, a party is

entitled to object to those recommendations, and the court may not simply defer to

the master’s recommendations. Rather, pursuant to Federal Rule of Civil Procedure

53(f), “[t]he court must decide de novo all objections to findings of fact . . . [and]



                                           3
       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 8 of 29




to conclusions of law made or recommended by a master.” This is a situation in

which de novo review of the Special Master’s findings is particularly important

because key evidence in the record that is outcome determinative – specifically, the

fact that Dr. Ang was exposed to privileged information on this specific matter

while working at the Bureau – was not given any weight in Report #18.

      The Bureau respectfully requests that the Court decline to adopt the

recommendations from Report #18, and that the Court disqualify Dr. Ang from

serving as an expert witness in this matter.

              FACTUAL AND PROCEDURAL BACKGROUND

I.    Dr. Ang worked on the Navient investigation while employed at the
      Bureau and received privileged work product from the attorneys
      responsible for the investigation.

      In October 2013, attorneys from the Bureau’s Office of Enforcement

working on the investigation of Navient (known at the time as Sallie Mae) reached

out to the Bureau’s Office of Research for assistance. See Exhibit 1, at A2-7. Dr.

Ang, along with Michelle Kambara and Tim Critchfield, were the employees in the

Office of Research who were tasked with assisting with the investigation. Id.

      Initially, the Enforcement attorneys sought assistance in determining

whether the data that they had requested through a previously issued civil




                                          4
       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 9 of 29




investigative demand 3 – without the involvement of the Office of Research

employees – was adequate. Id. At that time, a meeting occurred among the

Enforcement attorneys and the three Office of Research employees to discuss the

conclusion of the Office of Research employees that “the level of detail [of data

requested by that previously issued CID] would not be sufficient for a restitution

analysis.” Transcript 35:20-36:14, 88:1-22; 4 see also Exhibits 2, 3. At that meeting,

the Office of Research employees discussed with the Enforcement attorneys

“strategies for how to get the right [data] fields” from Navient in the future to

“calculate harm.” Transcript 84:11-18. In these discussions, according to Mr.

Critchfield, the Enforcement attorneys “la[id] out what the goals [are] – and the

strategies” for the case, as well as the “legal things that they want to get at by

looking at the data.” Transcript 84:23-84:2; accord Transcript 89:8-18. Put

differently, the attorneys “la[id] out exactly what [they’re] interested in seeking

from the data” and what borrower “complaints” about Navient are relevant to the

issue. Transcript 91:13-21. Ms. Kambara likewise testified that she used the

meeting to help herself “understand what [the Enforcement attorneys] were trying


      3
        A civil investigative demand (“CID”) is an investigative subpoena that
seeks information from the subject of an investigation.
      4
         “Transcript __” is a reference to the transcript from the evidentiary hearing
in this dispute, which is being filed with this brief.

                                           5
        Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 10 of 29




to accomplish,” because she needed to understand the goals of the investigation in

order to determine whether the correct data was being requested. Transcript 33:21-

34:4.

        Because the Office of Research employees, in consultation with the

Enforcement attorneys, concluded that the data requested by that point was

insufficient, the Office of Research employees shifted to drafting a new data

request that would allow the Enforcement attorneys to get the data they needed to

achieve the goals of the investigation at that time. As one of the Enforcement

attorneys testified, the Office of Research employees drafted a new data request

“based on all of the information that [was] presented to them about what we

needed, what our goals were, our legal theories at that time.” Transcript 206:5-16.

Specifically, Dr. Ang, Ms. Kambara, and Mr. Critchfield were the architects of

determining “how to structure information requests to Salle Mae . . . that’s going to

provide us with the data that we can use to support the issues that we’re seeking to

prove.” Transcript 206:22-207:11.

        Navient subsequently produced data in response to the request that had been

drafted by Dr. Ang, Ms. Kambara, and Mr. Critchfield. Once the Bureau received

the data in early 2014, the Enforcement attorneys reached out to Dr. Ang, Ms.

Kambara, and Mr. Critchfield for their input. Transcript 43:7-12; see also Exhibit



                                          6
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 11 of 29




6. Those three individuals met and reviewed Navient’s data submission and

concluded that the data “was not at the loan level that we [had] requested.”

Transcript 47:7-9, 48:6-9, 66:14-18, 90:9-17. Specifically, they discussed “each

individual field and table and – and the details of – of why [each] spreadsheet

wasn’t going to be adequate” to accomplish the goals of the investigation set forth

by the Enforcement attorneys. Transcript 94:20-24. Then, after meeting amongst

themselves, they reached out to the Enforcement attorneys to discuss the

conclusions that they had reached. Transcript 47:19-48:2; see also Exhibit 8.

      Because Navient had still not produced data that would allow the

Enforcement attorneys to achieve the objectives of the investigation at that time,

the Enforcement attorneys sought to issue a new CID to Navient in April 2014.

The Enforcement attorneys again contacted Mr. Critchfield and Dr. Ang for their

input, to ensure that the CID was requesting the type of data that was necessary for

the investigation to move forward productively. 5 As Mr. Critchfield testified, the

Enforcement attorneys had “a specific theory of what’s going on [in] the case” and

wanted to ensure that they were requesting data to help “evaluate” that theory.

Transcript 98:8-14. Mr. Critchfield provided edits to the CID, and Dr. Ang agreed

with Mr. Critchfield’s edits, in addition to providing edits of her own. Transcript

      5
       By this time, Ms. Kambara was no longer available to assist with the
Navient matter. Transcript 96:1-19.

                                          7
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 12 of 29




99:17-22; see also Exhibit 11. This was “part of the iterative process [that the

Enforcement attorneys] had going on, in working with Dr. Ang and Mr. Critchfield

in . . . formulating requests . . . with an eye towards what we had already received,

what we needed to receive, with an awareness of what our legal theories were and

what our goals were.” Transcript 213:1-15.

      In March 2015, Dr. Ang and Mr. Critchfield were contacted again by the

Enforcement attorneys to provide input on another CID for the Navient

investigation. Transcript 101:10-102:14; see also Exhibit 14. Both Mr. Critchfield

and Dr. Ang provided written comments to the Enforcement attorneys on the CID.

Transcript 103:15-104:8; see also Exhibit 14. In addition, Dr. Ang and Mr.

Critchfield both participated in at least one meeting with the Enforcement attorneys

to discuss the CID. Transcript 104:15-105:5. That conversation included a

discussion of what theories the Enforcement attorneys were pursuing and what data

would be needed “to test those theories” and determine “whether there’s a

violation of the law happening.” Transcript 181:5-12. Dr. Ang subsequently

recounted to her colleagues that the meeting was a success: “Tim [Critchfield] and

I had a very productive conversation with the Sallie Mae/Navient team in

Enforcement,” during which the Enforcement attorneys “clarified the goals of the

CID,” which in turn allowed Dr. Ang to provide constructive feedback on the CID.



                                          8
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 13 of 29




Exhibit 17; see also Transcript 105:6-106:16.

       In the course of her work on the Navient matter, Dr. Ang received or sent

over 50 emails that specifically referenced the Navient matter, and was present for

at least six meetings regarding the matter. See Exhibits 1-17, 19-20, 42-45. Mr.

Critchfield noted that he viewed the work of he and his colleagues from the Office

of Research as being so instrumental to the investigation that he viewed himself as

part of the Navient “team” from the time he began working on the matter.

Transcript 106:17-107:1. In addition, an Enforcement attorney testified at the

hearing as to how valuable the input of the Office of Research employees was in

moving the Navient investigation forward:

       [W]e really valued their input enormously . . . . [T]o the extent we could
       share with them, you know, sort of lay on the table for them what our
       case was, you know, what our legal theories were, what our damages
       theories were, and sort of lay our CID requests or what we envisioned
       our CID requests would be and get their feedback on that, discuss with
       them some of the challenges we were having relating to data . . . , it
       really gave us confidence that we were -- we were going to get better
       information[.]

Transcript 217:8-218:4.

II.    The subject matter of Dr. Ang’s work for the Bureau is related to the
       issues in this litigation.

       During the course of the foregoing work that occurred between Dr. Ang and

the Enforcement attorneys, Dr. Ang worked on two types of issues, both of which

are related to issues in the current litigation:

                                            9
Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 14 of 29




• She worked on payment processing issues, including the methods by

   which Navient allocates borrower overpayments. See, e.g., Transcript

   215:21-216:21 (“I remember very specifically [Dr. Ang] using a white

   board to kind of run through scenarios with us about payment processing

   issues”). While the Bureau’s theories have evolved, the fact that

   Navient’s failure to follow borrower instructions regarding allocation of

   payments results in harm to borrowers (such as late fees) is a central part

   of the Bureau’s payment processing claim in this case. See, e.g.,

   Complaint, at ¶¶ 103-108.

• She provided input on how to obtain data regarding borrowers who “are

   coming up on the end of their IBR/forbearance term,” in order to obtain

   “insight into what happens when alternative repayment status is up for

   renewal.” Exhibit 11, at A52. This input was incorporated into a CID

   issued by the Bureau (see Exhibit 19, at A151-153), and the issue of what

   happens to borrowers after a forbearance or IDR ends is a central feature

   of Dr. Ang’s expert report. Indeed, the Bureau’s steering and

   recertification claims deal precisely with the circumstances under which

   borrowers may enter into forbearances and IDR, as well as the

   circumstances under which they exit those programs. See, e.g.,



                                  10
       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 15 of 29




            Complaint, at ¶¶ 47-76.

As an Enforcement attorney testified at the hearing, it is common that, when

developing claims throughout the course of an investigation, the legal theories and

precise facts supporting those theories evolve:

       So when we start an investigation, frequently, you know, we start it
       based on . . . all kinds of information that might come into us, and . . .
       we have very little insight into what’s actually going on. And as we sort
       of start the investigation through conversations with opposing counsel,
       through collecting information from the CID, through conversations
       with other third parties, we gain more information. And based on that
       information, theories . . . will develop, they will change, they will
       morph . . . . [I]t’s not static.

Transcript 249:10-250:8. Thus, the precise theories in this litigation are naturally

the product of some evolution over time as additional facts and information were

gathered.

III.   Dr. Ang left the Bureau and was retained by Navient without the
       Bureau’s knowledge.

       In November 2015, Dr. Ang left the Bureau. Prior to her departure, she

communicated with a Bureau ethics official, during which she represented to the

Bureau ethics official on two occasions that she had not worked directly on any

Enforcement matters while at the Bureau. See ECF Dkt. 393-1, at Exhibit A-2. As

detailed above, and certainly from the Bureau’s perspective, that was not accurate.

       Navient apparently began communicating with Dr. Ang in August 2017

concerning possible retention as an expert witness in this case. In November 2019,

                                          11
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 16 of 29




she authored an expert report on behalf of Navient. Prior to receiving the expert

report, the Bureau had not received any notification that Navient had hired a

former Bureau employee as an expert.

                                       ARGUMENT

I.    There are two tests that courts apply to adjudicate expert
      disqualification issues.

      Courts have articulated various tests for determining whether an expert

should be disqualified. These tests fall into two general categories, either of which

yields the same result in this case.

      A “bright-line rule” applies when an expert engages in “side-switching.”

Rhodes v. E.I. Du Pont De Nemours & Co., 558 F.Supp.2d 660, 666 (S.D. W. Va.

2008). This rule is “simple”: “It requires disqualification when an expert switches

sides in the same dispute.” Calendar Research LLC v. StubHub, Inc., 2017 WL

10378337, at *2 (C.D. Cal. Sept. 22, 2017). The logic behind the rule is

straightforward: “side-switching is the paradigm of inappropriate expert conduct,”

and “no one . . . seriously contend[s] that blatant side-switching by an expert

within the same litigation should be permitted.” Rhodes, 558 F.Supp.2d at 666

(quotation omitted). Under the rule, courts disqualify an individual who works on a

matter for one party, then switches sides to work on the same matter for the

opposing party. See, e.g., Howmedica Osteonics Corp. v. Zimmer, Inc., 2007 WL


                                          12
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 17 of 29




4440173, at *3 (D.N.J. Dec. 17, 2007); Rhodes, 558 F.Supp.2d at 670; Calendar

Research, 2017 WL 10378337, at *1; United States v. NHC Health Care Corp.,

150 F.Supp.2d 1013, 1015 (W.D. Mo. 2001).

      Alternatively, a two-part conflict of interest test applies when the side-

switching test does not apply. That test asks (1) whether it was “objectively

reasonable” for the moving party “to believe that a confidential relationship

existed” with the expert; and (2) whether any confidential or privileged

information was disclosed by the moving party to the expert, “sufficiently related”

to this litigation. In re C.R. Bard, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 2014

WL 6960396, at *7 (S.D.W. Va. Dec. 8, 2014).

      Under either test, the individual at issue need not have served specifically as

an expert witness for the moving party to be disqualified. Rather, disqualification

may be warranted in any scenario where an individual worked for one party in any

capacity, but then became an expert witness for the opposing party. For example,

in Calendar Research, the expert who was disqualified had been engaged as a

third-party neutral during pre-filing settlement negotiations, then was retained by

one of the parties after the litigation commenced to serve as an expert witness.

2017 WL 10378337, at *2. Similarly, in NHC Health Care, the expert who was

disqualified had been an employee of a government agency and had worked on an



                                          13
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 18 of 29




investigation into a particular company, then became an expert witness on behalf

of that company in subsequent litigation. 150 F. Supp. 2d at 1015; see also Alien

Tech. Corp. v. Intermec, Inc., 2007 WL 4261972, at *2 (D.N.D. Nov. 30, 2007)

(disqualifying expert who was former employee of moving party); Wang Labs.,

Inc. v. CFR Assocs., Inc., 125 F.R.D. 10, 12 (D. Mass. 1989) (same).

      As discussed in more detail below, regardless of which test is applied, the

result is the same when the expert has received privileged information: the expert

is disqualified. That result is also warranted here.

II.   When an expert received privileged information from the moving party,
      as opposed to information that is merely confidential, courts
      consistently disqualify the expert.

      The threshold issue in deciding whether an expert should be disqualified is

whether the expert was exposed to merely confidential information while working

with the party seeking disqualification, or whether the expert was exposed to

privileged information while working with the party seeking disqualification. If the

expert was exposed to privileged information, disqualification is required, and no

further inquiry is needed. In contrast, if the expert was exposed to information that

was confidential (but not privileged), the inquiry is much more complex and fact-

intensive.

      A recent district court case from this circuit demonstrates this concept. In H.



                                          14
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 19 of 29




Lundbeck A/S v. Apotex Inc., 2020 WL 1285834 (D. Del. Mar. 18, 2020), the

expert at issue had been a principal investigator on numerous clinical trials while

he was employed by the moving party. But the moving party was unable to point to

any privileged information that the expert had ever received in the course of his

employment as a principal investigator. Id. at *1 (“it does not appear that Dr.

Rothschild received any privileged information”). In other words, while the

clinical trials had exposed the expert to confidential information, there was no

claim that the expert met with attorneys for the moving party to discuss their legal

theories in the litigation before being retained by the opposing party. This was

dispositive. As the court explained, when an expert only received confidential

information from the moving party, an inquiry is required into the nature of the

expert’s prior employment and what types of confidential information the expert

received during that employment, because much of that confidential information

would be “discoverable” anyways. See id. at *2. But such factors need not be

analyzed when the expert received privileged information because the expert’s

potential disclosure of the moving party’s privileged information to the opposing

party creates the “potential for an unfair advantage” and thereby mandates

disqualification. Id.

      This is a critical distinction and one that is made repeatedly in the case law.



                                         15
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 20 of 29




When courts grant disqualification motions because the expert received privileged

information while working with the moving party, they specifically focus on that

fact alone and reject any attempt by the opposing party to downplay the value of

the privileged information through clever labels. For example, in Koch Ref. Co. v.

Jennifer L. Boudreau M/V, 85 F.3d 1178 (5th Cir. 1996), the moving party

“contend[ed] [that] its counsel spent considerable time with [the expert] explaining

[the moving party’s] entire theory of the case as well as trial tactics.” Id. at 1182.

The opposing party attempted to minimize the significance of this privileged

information by characterizing it as “technical information.” Id. The appeals court

disagreed with that characterization and determined that the district court had

properly disqualified the expert. Id. Similarly, in In re C.R. Bard, Inc. Pelvic

Repair Sys. Prod. Liab. Litig., 2014 WL 6960396 (S.D.W. Va. Dec. 8, 2014), the

party retaining the expert claimed that the allegedly privileged material to which

the expert had been exposed while working for the moving party was of

questionable value because it was “obtained from an FDA database that is

available to the public.” Id. at *9. The court disagreed that the need to protect work

product could be so easily cast aside through this type of characterization: “Even if

the value of the information shared with [the expert] is debatable, its essential

nature as work product is not.” Id. And in Cordy v. Sherwin-Williams Co., 156



                                          16
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 21 of 29




F.R.D. 575 (D.N.J. 1994), the court disqualified an expert who “learned [the

moving party’s] litigation strategy,” even though the expert sought to claim that

whatever allegedly privileged information he learned from the moving party was

so insignificant that he “did not and will not remember and ultimately use that

information.” Id. at 584.

       Conversely, when courts deny disqualification motions, they often make

clear that the individual at issue had only been exposed to confidential information

and that the result may have been different if the expert had been exposed to

privileged information. For example, in Palomar Med. Techs., Inc. v. Tria Beauty,

Inc., 2012 WL 517532, at *4 (D. Mass. Feb. 15, 2012), the court denied the motion

to disqualify because the expert had not received privileged work product from the

moving party, a fact that the court noted “weigh[ed] strongly against

disqualification.” Id. at *4. Similarly, in Hewlett-Packard Co. v. EMC Corp., 330

F. Supp. 2d 1087 (N.D. Cal. 2004), the court denied the disqualification motion

where the moving party had only a one-hour consultation with the individual at

issue. Id. at 1096. The court noted that it “strain[ed] credulity to argue that . . . [the

moving party’s] counsel would disclose aspects of its litigation strategy to

someone who had not yet signed a confidentiality agreement and that such a

conversation could have occurred in the span of a one-hour conversation.” Id. And



                                            17
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 22 of 29




in Space Systems/Loral v. Martin Marietta Corp., 1995 WL 686369, at *2 (N.D.

Cal. Nov. 15, 1995), the court denied the disqualification motion because the

expert was, at best, exposed to “confidential factual material obtained outside the

context of the litigation.” Id. at *2. The court noted, however, that the result would

likely have been different if the expert had been exposed to privileged information

from the moving party: “The concerns raised by the disclosure of litigation-related,

privileged information are naturally great, since the integrity of the adversary

system could easily be undermined.” Id.

      As the hearing testimony summarized above demonstrates, Dr. Ang was

repeatedly exposed to the mental strategies and impressions of Bureau attorneys

concerning their investigation into Navient. Indeed, she provided input on

litigation-related documents, and she would have had no basis for doing so if the

Enforcement attorneys had not communicated with her regarding their strategies

and goals. Therefore, she should be disqualified from serving as an expert witness

for Navient.

      While Navient and Report #18 dispute that Dr. Ang was even exposed to

privileged information, they also contend that it does not matter if she did receive

privileged information because that information is not contained in her expert

report. But courts do not insist on being able to pinpoint that the privileged



                                          18
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 23 of 29




information is contained within the four corners of the expert report in order for

disqualification to be the proper result, because the fact is that an expert who

obtained privileged information from the moving party can “implicitly or

unconsciously guide [the retaining party’s] litigation strategy” in ways that are

incapable of detection from the expert report itself. Brunstad v. Medtronic, Inc.,

2015 WL 1962104, at *3-4 (W.D. Wis. Apr. 30, 2015). In addition, as Dr. Ang

herself admitted, it would be unacceptable for her to work on one set of claims for

the plaintiff in a case, and a distinct set of claims for the defendant in the same

case, even though that would yield two expert reports that have no overlap. See

Transcript 399:12-25 (indicating she would be “conflicted out” if she was

“working for both sides in the same matter,” such that she could not

“simultaneously serve as Navient’s expert with respect to the steering issues and

the Bureau’s expert with respect to the payment processing issues”). And as a

Bureau Enforcement attorney testified, theories “develop, they will change, they

will morph” (Transcript 249:10-250:8), such that it makes little sense to look at the

Bureau’s theories on payment processing and steering as they existed during the

Bureau’s investigation into Navient and claim that they must be identical to the

allegations in this litigation for disqualification to be warranted.

      The Bureau respectfully submits that the rule that is laid out in the case law



                                           19
       Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 24 of 29




avoids the morass of trying to get into the expert’s mind to determine the extent to

which privileged information from the moving party may have guided the expert’s

work. Rather, the rule in the case law is much more straightforward: once an

individual is exposed to privileged work product for one party in litigation, that

individual cannot be an expert for the opposing party in that same litigation. That

rules requires Dr. Ang’s disqualification.

III.   Policy considerations militate in favor of disqualification.

       While Report #18 includes a discussion of policy considerations, a more

complete accounting of relevant policy considerations demonstrates that

disqualification is the proper result in this case.

       First, Report #18 gives weight to the fact that Dr. Ang sought the guidance

of a Bureau ethics official upon leaving the Bureau. However, Report #18 does not

appear to give any weight to the fact that Dr. Ang represented to the Bureau ethics

official on two occasions that she had not worked directly on any Enforcement

matters while at the Bureau. See ECF Dkt. 393-1, at Exhibit A-2. That was not

accurate. The Court should encourage government employees to be truthful and

fully forthcoming in their dealings with ethics officials. Dr. Ang was neither.

       Second, Report #18 gives weight to the fact that Dr. Ang published an article

in Law360 about the Navient litigation after the Bureau’s complaint was filed in



                                           20
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 25 of 29




this Court. The Court should not approve of the idea that publishing a high-level

article on a website eliminates the need to respect privileges. For example, if a

WilmerHale attorney working on this litigation left that firm, and then published a

high-level article about an issue in this litigation, surely that article would not

function as a “free pass” allowing the attorney to join the Bureau and commence

work on this litigation on behalf of the Bureau.

      Third, the Court should encourage communication at the earliest possible

opportunity when a party in litigation seeks to hire an expert witness who worked

for the opposing party. Indeed, it is typically advisable to notify opposing counsel

before contacting a former employee who is reasonably likely to possess privileged

information from the prior employment and who might divulge that privileged

information in speaking with the contacting party. See, e.g., Stabilus v.

Haysnworth, Baldwin, Johnson & Greaves, 1992 WL 68563, at *2 (E.D. Pa. Mar.

31, 1992). Here, by contrast, the Bureau did not learn that Dr. Ang had been

retained until receiving her expert report in November 2019. The Court should not

give credit to arguments about possible “prejudice” to Navient at this “late stage”

(ECF Dkt. 453, at 32) when any such prejudice could have been avoided through

an earlier disclosure of Dr. Ang’s retention.

      Finally, it bears mention that, as Report #18 noted, Dr. Ang was a witness



                                           21
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 26 of 29




against the Bureau in an administrative trial involving a payday lender, and the

Bureau raised no objection to her participation in that case. As that case

demonstrates, the Bureau certainly has no objection to Dr. Ang testifying in

matters when she did not previously work on those precise matters with

Enforcement attorneys while she was employed by the Bureau.

                                  CONCLUSION

      For the foregoing reasons, Dr. Ang should be disqualified from serving as an

expert witness in this case, and her expert report should be stricken.




                                         22
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 27 of 29




Dated: April 9, 2020         Respectfully submitted,

                             Thomas G. Ward
                             Enforcement Director

                             David Rubenstein
                             Deputy Enforcement Director

                             Thomas Kim
                             Assistant Deputy Enforcement Director

                                /s/ Nicholas Jabbour
                             Nicholas Jabbour, DC 500626
                             (Nicholas.Jabbour@cfpb.gov; 202-435-7508)
                             Ebony Sunala Johnson, VA 76890
                             (Ebony.Johnson@cfpb.gov; 202-435-7245)
                             Nicholas Lee, DC 1004186
                             (Nicholas.Lee@cfpb.gov; 202-435-7059)
                             Manuel Arreaza, DC 1015283
                             (Manuel.Arreaza@cfpb.gov; 202-435-7850)
                             Andrea Matthews, MA 694538
                             (Andrea.Matthews@cfpb.gov; 202-435-7591)
                             Jonathan Reischl, IL 6305260
                             (Jonathan.Reischl@cfpb.gov; 202-435-9202)
                             Enforcement Attorneys

                             1700 G Street NW
                             Washington, DC 20552
                             Fax: 202-435-9346

                             Attorneys for Plaintiff




                                     23
     Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 28 of 29




                       CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.8(b)(2), I hereby certify that the foregoing brief

contains 4989 words.



                                         /s/ Nicholas Jabbour
                                       Nicholas Jabbour, DC 500626
                                       Nicholas.Jabbour@cfpb.gov
                                       1700 G Street NW
                                       Washington, DC 20552
                                       Phone: 202-435-7508
                                       Fax: 202-435-9346

                                       Attorney for Plaintiff




                                        24
      Case 3:17-cv-00101-RDM Document 459 Filed 04/09/20 Page 29 of 29




                         CERTIFICATE OF SERVICE

      I certify that on April 9, 2020, I filed the foregoing document with the

Court’s ECF system, which will send notification of such filing to counsel for

Defendants.

                                         /s/ Nicholas Jabbour
                                       Nicholas Jabbour, DC 500626
                                       Nicholas.Jabbour@cfpb.gov
                                       1700 G Street NW
                                       Washington, DC 20552
                                       Phone: 202-435-7508
                                       Fax: 202-435-9346

                                       Attorney for Plaintiff




                                        25
